Title: To James Madison from Jacob Blocher, 30 May 1813
From: Blocher, Jacob
To: Madison, James


Worthy Sir,
Sumerset County May 30th 1813
Many of the Citizens of Fayette & Sumerset Counties have requested me to write to your Excellency respecting the extraordinary attempt lately made to Change the Cumberland road from its original location particularly on the youghiogheny river inasmuch as they firmly believe that the worthy Commissioners who were appointed by the general government for the purpose of exploring & Locating the road performed that duty with indefatigable diligence & disinterested impartiality & that they fully explored & investigated the differrent routes & finally assceartained & fixed on the most direct course & on the best ground that could possibly be selected—they also made choice of the most eligible siete for the bridge & on the most permanent situation that could be found a convincing proof of which is that a bridge was formerly errected at the same place built of rough timbers & unskilful workmen which stood the overwhelming torrents of floods and Ice for the space of sixteen years untill the timbers were decayed. They further represent to your Excellency that many peculiar advantages will be obtained for the public by continuing the old location which cannot be obtained on the new route inasmuch as a great abundance of necessary materials such as timber lime & sandstone are found contegious to the siete where the bridge is contemplated to be errected. There is also an excellent grist mill errected on the road within 30 perches of the siete of the bridge—likewise a sawmill will be in compleat operation immediately where the timbers for the bridge & other building can be readily obtained at a very moderate expence. There is also a handsome tract of land on the west side of the youghiogheny river well situated for a town with a beautiful stream of water running through it directly with the road. Permit them further to state that should the road be vacated it will inevitably operate exceeding oppressive on those persons who purchased property on the original location at a high rate and have since made valuable improvements firmly relying on the former proceedings of the general government and notwithstanding we highly respect the practical knowledge diligence and strict impartiality of the gentleman who superintends the nationa⟨l⟩ road yet we cannot suppose him infallible & we sincerely believe the distance on the new contemplated route to be much further than has or may be represented & that it was impossible for him to assceartain the distance accurately in those rugged mountains surrounded by persons who were deeply interested to change the original location & being fully convinced that it has been satisfactorily asseartained that the old location is the most direct course & on the best ground inasmuch as a route almost in the same dir[e]ction with the new contemplated route from the yougheagheny river towards Union Town was heretofore explored surveyed & resurveyed by practical & skilfull surveyors & a distance of near two miles in sixteen was gained on the old location in consequence of the new route running too far sout⟨h⟩ we therefore solicit your Excellency to appoint & authorize experiencd artists &fc [sic] for the purpose of grading & resurveying the old location and also the different routes which have been explored by the superintendant in order that the differrence may be accurately assceartained before any other contracts are entered into and should it be erroneously represented to your excellency that the difficultiees would be insurmountable impracticable & too expensive to make the road on some parts of the old location particularly on the river hill on the east side of the yougheagheny—to do away all doubts in that respect if any should exist with your Excellency we pledge ourselves to Contract for or obtain contractors to Compleat an equal distance of the most objectionable part or parts of the old Location agreeably to the provisions of the law for a like sum that a proportionable distance of the new contemplated route can be compleated for with these considerations they submit it to your Excellency not doubting but you will readily perceive that our humble request is founded on reason & Justice. I am Sir with the Highest respect your Most obt
Jacob Blocher
 